DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filled on 11/2/20. Claims 17 and 23 are cancelled and claims 25-26 are added as per applicants amendment dated 11/2/20 
Status of claims
 Claims 17 and 23 are cancelled. Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/20.
Applicant’s election of   “xanthan gum” drawn to “one or more non-acrylic thickening polymer; “acrylates/C10-30 alkyl acrylate cross polymer” drawn to one or more acrylic polymers; “distereath -100IPDI” drawn to one or more polyurethane polyethers in the reply filed on 7/6/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
Claims 1-16, 18-22 and 25-26  are examined in the application and the generic claims are examined to the extent that it reads on “xanthan gum” drawn to “one or more non-acrylic thickening polymer; “acrylates/C10-30 alkyl acrylate cross polymer” drawn to one or more acrylic polymers; “distereath -100IPDI” drawn to one or more polyurethane polyethers.
 The rejection of claims under reasons  2-4 is withdrawn in view of the amendment, however the following rejection under 112 second paragraph is maintained with respect to “persulfates, perborates, percarbonates, a salt there of”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16,18-22  and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. Claims 1, 14 and 19-20 are ambiguous and lacks clarity for the expression “persulfates, 
perborates, percarbonates, a salt there of”. Note that all the three ingredients before “a salt there of” are indeed salts, therefore what is meant by a salt thereof? Deletion of “a salt there of” is suggested to overcome the above rejection.
Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.
Applicant submits that that the recitation of “a salt thereof’ clarifies that the list of persulfates, perborates, and percarbonates may be in the form of ions and/or salts that disassociate. It is well understood that oxidizing agent are compounds that have the ability to oxidize other compounds, i.e., to accept electrons from other compounds. In an isolated and stable environment, salts of persulfates, perborates, and percarbonates would not likely be considered oxidizing agents as the persulfates, perborates, or percarbonates components are stably bonded with the alkali or alkali metal component of the salt compound”. 
therefore what is a salt of salt? 
Applicants are requested to provide examples of “a salt there of for persulfates, perborates, and percarbonates “ for all these categories.

The following rejection is maintained. See in bold for the explanation regarding limitation drawn to claims 25-26
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16,18-19, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2013/0042883 (‘883) and US 2016/0058687 (‘687) and US 2011/0104090 (‘090) and US 2010/0247470 (‘470).
	US ‘883 teaches compositions for lightening the color of hair and under exampled 2 teaches bleach compositions and this has  sodium persulfate and potassium persulfate ( one or more oxidizing% and this is within  agents drawn to persulfates of claims 1,19) and the weight percent is 47% and this is within 10-50 % of claim 2 and this meets the upper limit of about 45% of claim 14 since the expression “about 45% “ permits tolerance and US ‘883 at ¶ [0035] teaches that the amount of oxidizing agent is from about 10 % to about 100% (claims 2 and 14). Example 2 also discloses claimed elected species drawn to non-acrylic thickening polymer, which is xanthan gum and the amount is 2.5 % (claims 1, 14 and 19) and the amount is within the amount claimed which is from about 0.1 to 15% (claim 3) and within the amount claimed which is from about 0.1 to 5% (claim 14) and also discloses “acrylates/C10-30 alkyl acrylate cross polymer” drawn to one or more acrylic polymers ( claims 1,6-7, 14-15 and 19) and the amount is 1 % and this is within the amount claimed which is from about 0.1 to 15% (claim 7) and within the amount claimed which is from about 0.1 to 10% (claim 14) and example discloses 
US ‘687 teaches transparent bleaching compositions and having a polymer. US ‘687 teaches at ¶ [0102] at least 40% of water (claim 18) and teaches at ¶ [0137-0138] that the bleaching agent contain bleach enhancers and carbonates (claims 13-14) and the carbonates read on claimed alkalizing agents drawn to carbonates. 
US ‘090 teaches hair lightening compositions which provide hair lightening and hair styling and has oxidative compound and also film forming polymer and under example 1 teaches hydrogen peroxide and film forming polymer which is VP/VA copolymer and at ¶¶ [0019-0023] teaches various film forming polymers and this includes PVP.  US ‘090 does not teach the polyurethane polyether species.
US ‘470 teaches at ¶ [0001] color compositions for eyelashes and hair and teaches at ¶ [0020-0021] film formers and describes PVP and also  “distereath -100IPDI” ( claims1,10-11, 16-17, 19-20, and 22-023). See example 1 and the amount in all the three formulations is 1, 3 and 2.25 % respectively (claims 12 and 14).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the composition of US '883  in example 2, by adding bleach enhancers  (alkalizing agents  drawn to carbonates) to bleach compositions taught by US ‘687 and add to the developer compositions having hydrogen peroxide a film forming 
Regarding claim 25 drawn to “wherein the compostion has a transmittance of at least  90% at a wavelength of 600 nm “ secondary reference US ‘687 teaches transparent bleaching composition  comprising ingredients i-iv and vi claimed but no examples and primary reference US ‘883 exemplifies the claimed compostion using ingredients i-iv and vi claimed in example 2  and thus the combination of the  i-iv and vi claimed  in example 32 of US ‘883 produces  claimed transparent composition taught by US ‘687 and US ‘090 teaches hair lightening compositions which provide hair lightening and also hair styling and has oxidative compound and also film forming polymer but not the claimed film forming polymer  and US ‘470 teaches at ¶ [0001] color compositions for eyelashes and hair and teaches at ¶ [0020-0021] film formers and describes PVP and also  “distereath -100IPDI” and adding “distereath -100IPDI” film forming polymer would also produce transparent lightening compositions and regarding the composition having a transmittance of at least  90% at a wavelength of 600 nm “ PTO is not equipped to measure this transmittance because instant specification at paragraph bridging pages 5-6 explicitly teaches that the transmittance is measured using Lambda 40 UV-visible spectrometer, at a concentration of 0.5% by weight in water.
Regarding claim 26 drawn to “wherein the composition has a refractory index of about 1.3 to about 1.4 at 25 °C. “, secondary reference US ‘687 teaches transparent bleaching composition having a refractory index of about 1.3 to about 1.4 at 25 °C  instant specification at paragraph bridging pages 5-6 explicitly teaches that  pure water has a refractive index of 1.33 at 25°C and therefore example 2  which has water is pure water(implicitly present) and thus adding “distereath -100IPDI” film forming polymer to example would also produce transparent lightening compositions having a refractory index of 1.33 tat 25 °C.
Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.
Applicants argue that US ‘883 does not disclose or teach that bleach compostion of example would be transparent and modifying the formulation of Example 2 of US ‘833 with an amount of water and carbonates from US ‘687 would produce a transparent bleach composition or a transparent bleaching composition and US ‘687 does not teach that carbonates or water can be included in any hair bleach composition to produce a transparent hair bleach composition.
In response to the above argument, US ‘883 under example 2 teaches:

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    440
    media_image2.png
    Greyscale


US ‘687 teaches under title “polymer-containing transparent bleaching compositions “. US ‘687 teaches at ¶¶ [0013 and 0014] preparation A includes at least one persulfate (claimed in claims 1,14 and 19) and teaches at ¶ [0026]  amount of persulfate which is 0.1 to 80% and this overlaps with 19-50% of claim 2 and 15-45% of claim 14. US ‘687 teaches at ¶ [0027]  preparation A having acrylate polymer and describes acrylate  polymers and copolymer at ¶¶ [0029 and 0030] and US ‘687 teaches at ¶ [0137-0138] that the bleaching agent contain bleach enhancers and carbonates (claims 13-14) and the carbonates read on claimed alkalizing agents drawn to carbonates in preparation A at ¶ [0140]; and preparation B includes at least one oxidizing agent and teaches hydrogen peroxide at ¶ [0118] and the amount is 0.1 to 10% which overlaps with the amount claimed which is 1-20% (claims 9 and 14). When both preparation A and B are mixed transparent ready to use bleaching composition is obtained taught by US ‘687. There is no example which teaches the formulation using the claimed ingredients.  However, US ‘687 teaches the claimed ingredients for transparent ready to use bleaching composition, therefore the ingredients in example 2 which uses the claimed ingredients taught by US ‘687 will also be transparent ready to use compositions.
Regarding claims 14, 19 and 22 applicants argue, one of ordinary skill would not find it obvious to modify the formulation of Example 2 of US’ 883 by: (1) including carbonates selected from US ‘680; (2) adding the film former polymer selected from US ‘090; (3) removing the film former polymer of US ‘090; and (4) adding disteretah-100IPDI as a replacement for the film former polymer of US ‘090, as suggested by the Office Action one of ordinary skill does not have any reasonable rationale for adding the film former polymer selected from US ‘090 only to 
In response to the above argument,  example 2 of US ‘883 does not have alkalizing agents however, US ‘687 ¶ [0137]  teaches adding bleach enhancers for increasing the bleaching effect and at ¶ [0138]  teaches preferred carbonate salts and this includes ammonium hydrogen carbonate, ammonium carbonate … calcium carbonate and this is drawn to alkalizing agents of claim 14. Alkalizing agents are claimed in claim 13 and carbonates are one choice. 
Therefore  regarding claims 14 and 19 , one of ordinary skill in the hair care  art  would  certainly  modify  the composition of US '883  in example 2 drawn to bleach compositions , by adding bleach enhancers  (alkalizing agents  drawn to carbonates) to bleach compositions taught by US ‘687 with the reasonable expectation of success that the bleaching effect  is enhanced of the  modified compositions  in view of bleach enhancers drawn to carbonates of US ‘687.
US ‘090 teaches hair lightening compositions which provide hair lightening and hair styling and has oxidative compound and also film forming polymer and teaches various film forming polymers and this includes PVP but not disteretah-100IPDI claimed and  US ‘470 teaches at ¶ [0001] compositions for eyelashes and hair and teaches at ¶ [0020-0021] film formers and describes PVP and also  “distereath -100IPDI” thus both the film formers are functional equivalents.
 Therefore  regarding claims 14 ,19 and 22 one of ordinary skill in the hair care  art  would  certainly  modify  the composition of US '883  in example 2 drawn to  developer composition having hydrogen peroxide a film forming polymer taught by US ‘090 but change the film forming polymer described in US ‘090 with another functional equivalent film forming polymer, which is   “distereath -100IPDI” taught by US ‘470 with the reasonable expectation of 
Lastly applicants argue about new claims 25 and 26 which are added after the non-final rejection.
In response examiner addressed the new limitations in the body of the rejection.
The following new ground of rejection is necessitated by the amendment to claim 20 which added the wherein clause. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is  rejected under 35 U.S.C. 102 (a) (1) as being clearly by anticipated by US 2013/0042883 (‘883).
US ‘883 under example 2 teaches:

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    295
    408
    media_image3.png
    Greyscale


 Sodium persulfate and potassium persulfate read on claimed persulfates, xanthan gum  is the same claimed xanthan gum, acrylates /C10-30alkyl acrylate cross polymer is the same  claimed acrylate/c10-30 alkyl acrylates cross polymer and polydecene reads on the same claimed polydecene and sodium silicate reads on and claimed silicates.
All the ingredients disclosed are the same to that claimed and therefore the claimed compostion  of example 2 is also  transparent. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0058687 (‘687) and US 2013/0042883 (‘883). 
US ‘883 does not tech the limitation of claim 21 in example 2.
US ‘687 teaches under title “polymer-containing transparent bleaching compositions “. US ‘687 teaches at ¶¶ [0013 and 0014] preparation A includes at least one persulfate  and teaches at ¶ [0026]  amount of persulfate which is 0.1 to 80%. US ‘687 teaches at ¶ [0027]  preparation A having acrylate polymer and describes acrylate  polymers and copolymer at ¶¶ [0029 and 0030].

	US ‘883 under example 2 teaches:

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    295
    408
    media_image3.png
    Greyscale


The above example explicitly teaches claimed persulfates, claimed xanthan gum claimed acrylate alkyl acrylates cross polymer and claimed oil drawn to polydecene and claimed silicates, and at ¶ [0072] teaches water being present at 1% and this reads on claim 21.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619